Citation Nr: 1811615	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for diabetic retinopathy, left hemiretinal artery occlusion, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to April 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

At the time of the November 2009 rating decision on appeal, the Veteran's retinopathy was rated as a noncompensable diabetic complication and was included in the 20 percent evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119 Diagnostic Code (DC) 7913.  In a September 2011 rating decision, a separate 10 percent evaluation was assigned for retinopathy with left hemiretinal artery occlusion effective April 26, 2011.  Thus, the Veteran's diabetes and retinopathy are rated as separate conditions from April 26, 2011.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In February 2015 and April 2017 the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  Prior to January 4, 2010, the Veteran's left eye disability manifested in no worse than visual acuity of 20/25; incapacitating episodes and a visual field defect are not shown.

2.  From January 4, 2010, the Veteran's left eye disability manifested in no worse than visual acuity of 20/70, average remaining visual field of 47 degrees and unilateral scotoma. 



CONCLUSIONS OF LAW

1.  Prior to January 4, 2010, the criteria for a compensable disability rating for diabetic retinopathy with left hemiretinal artery occlusion have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes (DC) 6006, 6066 (2017).

2.  From January 4, 2010, the criteria for a 10 percent disability rating, but no higher, for diabetic retinopathy with left hemiretinal artery occlusion have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes (DC) 6006, 6066, 6080, 6081 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Legal Principles

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Impairment of vision under title 38 C.F.R. includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual field, and (3) muscle function. 
38 C.F.R. § 4.75(a) (2017).  However, examinations of visual fields or muscle 
function will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect or impaired muscle function. 38 C.F.R. § 4.75(b).  

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 
38 C.F.R. § 4.75(c).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.45(d).  However, combine the evaluation of visual impairment of one eye with evaluations for other disabilities of the same eye that are not based on visual impairment (such as disfigurement under diagnostic code 7800).  Id. 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  Id. 

The Veteran's left eye disability is currently rated under 6006-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6006 directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.

Under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for diabetic retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.79, Code 6006.  A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2017).

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76 (2017).  

Diagnostic Code 6066 establishes that a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.79, DC 6066 (2017).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

Visual field defects are rated under Diagnostic Codes 6080 and 6081.  See 
38 C.F.R. § 4.77.  

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III. The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79.

Under Diagnostic Code 6081, a 10 percent minimum rating is warranted for unilateral scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, evaluate based on visual impairment due to scotoma, if that would result in a higher rating.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  
38 C.F.R. § 4.77(c) 

Analysis 

The Veteran contends that his current 10 percent rating for diabetic retinopathy with left hemiretinal artery occlusion does not accurately reflect the severity of his current condition.  The Board finds that the evidence shows that the Veteran's left eye disability symptoms more nearly approximates the criteria for a noncompensable rating prior to January 4, 2010 and more nearly approximate the criteria for a 10 percent rating thereafter. 

Prior to January 4, 2010

An October 2007 VA ophthalmology note indicates that the Veteran did not have any eye or vision complaints.  His left eye visual acuity was 20/25.  The medical service provider concluded that both eyes were normal.  Manifest refraction was normal.  His pupils were equal, round, and refractive to light.  His external assessment also showed normal eyes.   The medical service provider indicated that the examination was negative for nonproliferative diabetic retinopathy. 

A February 2008 private note indicates the Veteran had diminished vision in the eyes.  A February 2009 VA treatment note shows a diagnosis of minimal nonproliferative diabetic retinopathy of the left eye with no retinopathy noted in the right eye.  An April 2009 VA treatment note indicated that the Veteran denied visual changes.   

A May 2009 VA treatment note indicates that the slit lam examination showed normal eyelids and lashes.  The left and right corneas and lenses were clear and his irises were normal.  The medical service provider concluded that the Veteran had nonproliferative diabetic retinopathy in the left eye with none in the right eye.  The medical service provider also noted a diagnosis ocular hypertension with healthy optic nerve tissue.  

An October 2009 VA treatment note indicates that during the Veteran's annual diabetes mellitus examination he described feeling his heart beat in his eyes of variable frequency.  The medical service provider indicated that his visual acuity remained the same.  His visual acuity with correction at distance was 20/20 in both eyes. 

The Veteran was also afforded a VA examination for his service-connected diabetes and its residuals in October 2009.  During examination, the Veteran denied symptoms of a visual disorder.  The Veteran showed normal visual acuity and visual fields.  The Veteran's reaction to light and accommodation was normal.  A funduscopic examination was normal.  The examination was negative for cataracts.  

In October 2009, the Veteran was also afforded an eye examination by a VA optometrist.  The examiner noted a diagnosis of mild diabetic retinopathy.  
The Veteran reported experiencing redness, burning, stinging, dryness, watering, blurring and floaters in both eyes.  The Veteran's corrected distance central visual acuity was 20/20 in the left and right eyes.  

Prior to January 4, 2010, the Veteran's left eye disability manifested in left eye visual acuity of no worse than 20/25.  As such, a compensable rating based on visual acuity is not warranted.  Furthermore, the evidence does not show that the Veteran's left eye disability manifested in incapacitating episodes to warrant a compensable rating under DC 6006.

In addition, prior to January 4, 2010, there is no field of vision defect shown to warrant a compensable rating under DCs 6080 or 6081.  

In sum, prior to January 4, 2010, a compensable rating for the Veteran's diabetic retinopathy with left hemiretinal artery occlusion is not warranted. 

From January 4, 2010

VA treatment notes show a worsening of the Veteran's left eye condition from January 4, 2010.

January 2010 VA treatment notes show a diagnosis of hemispheric retinal vein occlusion of the left eye.  The Veteran reported that while driving he noticed that the lower half of the vision in his left eye looked like he was looking through a gray cloud.  His visual acuity with correction at distance was 20/40 in the left eye and 20/25 in the right eye.  
 
During a January 2010 follow-up visit his visual acuity with correction at distance was 20/40 in the left eye and 20/20 in the right eye.  His corneas were clear.  Visual field tests showed superior field restricted nasally.  The Veteran had full field of vision in the right eye.   

A February 2010 VA treatment note indicated that the Veteran had cataracts in both eyes.  The Veteran's corrected distance central vision acuity was 20/25 in the left eye and 20/20 in the right.  His pupils were equal, round and reactive to light.  His corneas were clear.  Visual field testing showed superior altitudinal deficit in the left eye and no significant visual field deficits in the right eye.  The medical service provider concluded that the Veteran had hemiretinal artery occlusion in the left eye. 

A September 2010 VA treatment not indicates that the Veteran reported that he still had no vision in the upper half of his left eye.  Visual acuity with correction at distance was 20/25 in the left eye and 20/20 in the right eye.  

An April 2011 VA treatment note indicates that the Veteran complained of being unable to focus his near vision.  He reported he was unable to read the newspaper first thing in the morning.  The note further indicates that the Veteran had moderate mild nonproliferative diabetic retinopathy in the left eye and moderate nonproliferative diabetic retinopathy in the right eye.  Vision acuity with correction at distance was 20/50 in the left eye straight and 20/25 with the head tilted back.  It was 20/25 in the right eye.  

The Veteran was afforded a VA eye examination in July 2011.  The examiner noted that the Veteran was diagnosed with mild background diabetic retinopathy in both eyes during the November 2008 examination and hemiretinal artery occlusion of the left eye in 2009.  Regarding the left eye, the Veteran reported redness, watering, sudden visual loss, field cut, blurring, and floaters.  Central visual acuity with correction at distance was 20/70 in the left eye and 20/25 in the right eye.  

There was no physical findings abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.   
 
The July 2011 Goldman Visual Field Tests showed: right superior 21 degrees, superior-temporal 38 degrees, superior-nasal 47 degrees, inferior 57 degrees, inferior-temporal 69 degrees, inferior-nasal 47 degrees, nasal 51 degrees, and temporal 73 degrees.  Total field of vision was 403 degrees.  The right eye showed average contraction to 50 degrees.  

Results for the left eye were as follows: superior 25 degrees, superior-temporal 33 degrees, superior-nasal 34 degrees, inferior 57 degrees, inferior-temporal 63 degrees, inferior-nasal 42 degrees, nasal 47 degrees, and temporal 73 degrees.  Total field of vision was 374 degrees.  Average contraction for the left eye was 47 degrees.  The diagnosis was hemiretinal artery occlusion of the left eye.   

An October 2011 VA treatment note indicates that the Veteran denied any change in vision.  Visual acuity with correction at distance was 20/70 in the left eye and 20/20 in the right.  A November 2013 VA treatment note indicates that the Veteran had a visual acuity with correction at distance of 20/25 with the head tilted up in the left eye and 20/40 in the right eye.  He reported experiencing floaters and denied experiencing flashes.  

VA treatment notes show the Veteran had an eye examination in May 2014.  His visual acuity with correction at distance was 20/50 in the left eye and 20/40 in the right eye.  Similarly, June 2015 VA treatment notes show visual acuity with correction at distance of 20/40 in the left eye and 20/30 in the right eye.  Visual field testing showed a full visual field in the right eye.  The medical service practitioner indicated that there was superior hemifield scotoma in the left eye but reported low test reliability.   

The Veteran underwent a VA eye examination in October 2015.  Corrected visual acuity with distance was 20/50 in the left eye and 20/40 or better in the right.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near vision, with near vision being worse.  The Veteran showed afferent pupillary defect in the left eye.  The examination was negative for astigmatism, extremely poor vision or blindness, and diplopia.  The Veteran's eyelids, lashes, sclera, cornea, anterior chamber, and irises were normal.  The Veteran showed cataracts in both eyes.  

Visual field testing showed loss of superior field.  Based on a review of the previous Goldman test, the examiner concluded at the Veteran's field defect was stable.  The Veteran showed loss of the superior half of the visual field in the left eye.  The examination was negative for scotoma.  The Veteran did not show legal blindness based on visual field loss.  There was no aphakia or dislocation of the crystalline lens.  The examination was negative for scarring, disfigurement, and incapacitating episodes.  

The examiner further concluded that Veteran's dilated fundus examination indicated the presence of mild non-proliferative diabetic retinopathy in both eyes, which has been a stable condition since the original compensation and pension examination for the eyes.  However, the Veteran's vision has worsened in the left eye since the last examination, which is most likely due to old central retinal artery occlusion and mild diabetic retinopathy can also be causing some decreased in vision in the left eye.  The Veteran's June 2015 field test was reviewed and indicated the presence of constant superior field loss due to central retinal artery occlusion and it has not worsened since the last exam.  

In the September 2017 VA examination, the Veteran showed corrected distance vision in the left eye of 20/40.  The examiner reported that the Veteran had a visual field defect.  Visual field testing showed the Veteran had contraction of the visual field.  The Veteran did not have loss of a visual field and the Veteran did not have scotoma.   The Veteran did not have legal blindness based on visual field loss.  Eye conditions included cataract and retinal conditions.  There was no aphakia or dislocation of the crystalline lens.  The examiner reported that the Veteran did not have a decrease in visual acuity or other visual impairment due to his cataracts or retinal conditions.  The examiner reported that the Veteran had hemiretinal artery occlusion of the left eye, which was stable. 

The examination was negative for scarring or disfigurement.  During the previous 12 months the Veteran did not have any incapacitating episodes attributable to any eye conditions.   

The September 2017 Goldman Visual Field Tests showed: right superior 38 degrees, superior-temporal 57 degrees, superior-nasal 55 degrees, inferior 60 degrees, inferior-temporal 60 degrees, inferior-nasal 52 degrees, nasal 59 degrees, and temporal 52 degrees.  The total remaining field of vision for the right eye was 433 degrees.  The right eye showed average contraction to 54 degrees.

Results for the left eye were as follows: superior 35 degrees, superior-temporal 53 degrees, superior-nasal 35 degrees, inferior 55 degrees, inferior-temporal 70 degrees, inferior-nasal 52 degrees, nasal 48 degrees, and temporal 62 degrees.  The sum Veteran's total field of vision was 410 degrees.  The left eye showed average contraction to 51 degrees. 

Based on the foregoing evidence, the Board finds that from January 4, 2010, the Veteran's left eye disability symptoms more nearly approximates the criteria for a 10 percent rating.

At worse, the Veteran's average remaining field of vision for the left eye was 47 degrees, which warrants under a 10 percent rating under DC 6080.  The Veteran also showed loss of superior half of the vision field in the left eye, which also warrants a 10 percent rating under DC 6080.  See October 2015 VA Examination.   Diagnostic Code 6080 also provides for an evaluation based on visual acuity.  However, a rating based on left eye visual acuity of 20/50 warrants but a 10 percent rating under DC 6066.

In addition, a July 2015 VA treatment note indicated that the Veteran had a superior hemifield scotoma in the left eye but reported low test reliability.   Rating under 6081 for unilateral scotoma warrants a 10 percent rating.   

The evidence is also negative for incapacitating episodes or visual acuity worse than 20/200 to warrant higher rating pursuant to DCs 6006 and 6066 respectively.  

The Board has also considered whether a 10 percent rating is warranted prior to January 4, 2010.  However, January 4, 2010 - the date the Veteran first reported noticing a visual field defect in his left eye - is the earliest date upon which it is factually ascertainable that the Veteran showed a worsening in his left eye disability.  

In sum, regardless of the criteria considered, the disability of the left eye is shown to be productive of no more than a 10 percent evaluation from January 4, 2010.  Prior to that date, the eye was essentially normal.   










	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulations governing the payment of monetary benefits, effective from January 4, 2010, entitlement to a compensable 10 percent disability rating and no more, for diabetic retinopathy with left hemiretinal artery occlusion is granted. 

Prior to January 4, 2010, entitlement to a compensable rating for diabetic retinopathy with left hemiretinal artery occlusion, is denied.   



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


